United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
K.D., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Clarksville, TN, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Jeffrey P. Zeelander, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 11-1738
Issued: March 27, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
ALEC J. KOROMILAS, Judge
COLLEEN DUFFY KIKO, Judge

JURISDICTION
On July 27, 2011 appellant, through her attorney, filed a timely appeal of a May 2, 2011
merit decision of the Office of Workers’ Compensation Programs (OWCP) denying medical
treatment. Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction to consider the merits of the case.
ISSUE
The issue is whether OWCP abused its discretion by denying appellant authorization for
lumbar spine fusion, removal of vertebral body, insertion of spine fixation device, removal of
spinal lamina and application of a spinal prosthetic device.
On appeal, counsel argued that OWCP failed to consider the findings and
recommendations of the impartial medical specialist.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On October 29, 2002 appellant, then a 34-year-old city letter carrier, filed a traumatic
injury claim alleging that on October 26, 2002 she developed back strain with right sciatica while
carrying a satchel of mail. OWCP accepted her claim for sciatica and lumbar strain on
January 10, 2003. Appellant’s physician released appellant to return to regular duty on
February 3, 2003.
Appellant filed a notice of recurrence of disability on March 31, 2004. She alleged that
she experienced the same symptoms and the same affected area as her October 26, 2002
employment injury. OWCP accepted this recurrence on April 7, 2004. It authorized spinal
injections from 2005 through April 10, 2008.
On April 24, 2008 appellant’s attending physician stated that appellant had developed a
dural puncture headache following her April 10, 2008 epidural steroid injection. He noted that
these headaches required hospitalization and that she could return to work on May 13, 2008. He
released appellant to return to work on October 2, 2008.
Dr. David H. McCord, a Board-certified orthopedic surgeon, first examined appellant on
June 8, 2010. On June 15, 2010 he opined that she was totally disabled due to diagnostic tests.
In a separate report of the same date, Dr. McCord reviewed appellant’s magnetic resonance
imaging (MRI) scan and found disc derangement, vertical instability and lateral stenosis. He
opined that she had failed conservative care and recommended an additional computerized
tomography (CT) scan. In a note dated July 20, 2010, Dr. McCord diagnosed internally
deranged and disrupted discs, vertical instability and lateral stenosis from L4-S1. He
recommended surgical intervention including decompression, instrumentation, bone graft and
possible osteotome from L4-S1. On August 6, 2010 Dr. McCord noted that appellant’s accepted
conditions including sciatica, sprain of the lumbar back and reaction to spinal lumbar puncture.
He diagnosed the additional conditions of vertical instability, lateral stenosis and tearing of her
lower two discs due to her injury. Dr. McCord recommended surgery including fusion.
Appellant underwent a CT scan on July 16, 2010 which demonstrated radial fissure at
L4-5 and degenerative concentric tears L5-S1.
The claims examiner provided OWCP’s medical adviser with the record and the
requested surgery. The medical adviser recommended a second opinion evaluation.
OWCP referred appellant for a second opinion evaluation with Dr. David A. West, an
osteopath specializing in orthopedic surgery, on August 17, 2010.
In a report dated
September 13, 2010, Dr. West reported her history of injury and performed a physical
examination. He noted that appellant had no signs of radiculopathy, that deep tendon reflexes
were intact and that she had negative sciatic stretch signs on the left with subjective sciatic
symptoms in the right leg. Dr. West opined that she had mechanical low back symptoms and
underlying sciatica, which had not resolved since the initial injury in 2002. He noted that
appellant’s subjective complaints coincided with his clinical findings. Dr. West stated, “Overall,
I do not feel that [appellant’s] lumbar fusion is medically necessary as directly related to the
on-the-job injury. [Appellant] does have mechanical symptoms and does have sciatic type

2

symptoms. I am not certain that a spinal fusion would alleviate both of these problems and I do
not see a direct relationship as to the need for this surgical procedure for the injury that she
described at work.”
By decision dated September 21, 2010, OWCP denied appellant’s request for back
surgery including lumbar fusion. It stated that Dr. West’s opinion represented the weight of the
medical evidence and established that surgery was not medically necessary.
Appellant requested reconsideration on October 15, 2010 and requested that OWCP
approve the surgery recommended by Dr. McCord and to expand her accepted conditions to
include disc derangement, vertical instability and tearing of her two lower discs.
In a decision dated December 7, 2010, OWCP vacated the September 21, 2010 decision
denying the requested surgery.
On January 27, 2011 OWCP informed appellant that there was a conflict of medical
opinion evidence and referred her for an impartial medical examination with Dr. Richard
Fishbein, a Board-certified orthopedic surgeon.
In a report dated January 6, 2011, Dr. McCord stated that appellant’s complaints were
significant and severe. He again recommended surgery.
Dr. Fishbein completed a report on February 22, 2011 after reviewing the statement of
accepted facts and the medical records. During physical examination, he found that appellant
walked with a limp and exhibited poor posture. Dr. Fishbein found severe tenderness to
palpation of the right lumbar musculature and right buttocks and positive straight leg sitting. He
noted that appellant could not heel/toe walk and that sensation was decreased along the lateral
aspect of the right foot and leg. Dr. Fishbein diagnosed severe degenerative disc disease with
mild neuroforaminal narrowing at L5-S1 as a result of the October 26, 2002 employment injury.
He stated that appellant’s lumbar sprain and sciatic had not resolved and had become progressive
based on her MRI scans. Dr. Fishbein stated that he did not agree with the suggested surgical
treatment as the surgery would absolutely disable her. He noted that appellant did have certain
criteria for surgery including intractable pain that interfered with the activities of daily living,
progressive problems with radiculopathy down the lower extremities and urinary incontinence
which was not related to a gynecological problem. Dr. Fishbein recommended that she be
evaluated by a “very competent neurosurgeon….” OWCP requested clarification from him on
March 11, 2011.
Dr. McCord completed a report on March 23, 2011 and stated that appellant had
exhausted all conservative treatments. He stated that his recommendation for surgical fixation
was sound, reasonable and conservative.
Dr. Fishbein responded on April 21, 2011 and stated that appellant’s degenerative disc
disease was not due to an industrial accident, but that she was not experiencing any pain until the
2002 employment injury. He stated, “It is medically probable that her ongoing symptoms and
pain are related to the natural progression of her degenerative disc disease. The current objective
findings would not be cured with a multilevel fusion.” Dr. Fishbein opined that appellant could
currently bend her back and had no loss of strength although she experienced diminished
3

sensation. He concluded, “Surgery of this type is not a cure and is contraindicated. [Appellant]
would likely be left with her current symptoms as well as loss of lumbar motion.”
By decision dated May 2, 2011, OWCP denied appellant’s request for a lumbar spine
fusion, removal of vertebral body, insertion of spine fixation device, removal of spinal lamina
and insertion of spine prosthetic device. It stated that Dr. Fishbein’s report constituted the
weight of the medical evidence and that based on this report authorization was denied as the
requested treatment was not medically necessary.
LEGAL PRECEDENT
Section 8103 of FECA2 provides that the United States shall furnish to an employee who
is injured while in the performance of duty, the services, appliances and supplies prescribed or
recommended by a qualified physician, which OWCP considers likely to cure, give relief, reduce
the degree or the period of disability or aid in lessening the amount of the monthly
compensation.3 In interpreting this section of FECA, the Board has recognized that OWCP has
broad discretion in approving services provided under FECA. OWCP has the general objective
of ensuring that an employee recovers from his injury to the fullest extent possible in the shortest
amount of time. It therefore has broad administrative discretion in choosing means to achieve
this goal. The only limitation on OWCP’s authority is that of reasonableness.4 Abuse of
discretion is generally shown through proof of manifest error, clearly unreasonable exercise of
judgment or actions taken which are contrary to both logic and probable deductions from
established facts. It is not enough to merely show that the evidence could be construed so as to
produce a contrary factual conclusion.5
When there are opposing reports of virtually equal weight and rationale, the case will be
referred to an impartial medical specialist pursuant to section 8123(a) of FECA which provides
that, if there is disagreement between the physician making the examination for the United States
and the physician of the employee, the Secretary shall appoint a third physician who shall make
an examination and resolve the conflict of medical evidence.6 This is called a referee
examination and OWCP will select a physician who is qualified in the appropriate specialty and
who has no prior connection with the case.7
In situations where there are opposing medical reports of virtually equal weight and
rationale and the case is referred to an impartial medical specialist for the purpose of resolving

2

5 U.S.C. §§ 8101-8193, 8103.

3

Id. at § 8103.

4

D.K., 59 ECAB 141 (2007).

5

Daniel J. Perea, 42 ECAB 214 (1990).

6

5 U.S.C. §§ 8101-8193, 8123; M.S., 58 ECAB 328 (2007); B.C., 58 ECAB 111 (2006).

7

R.C., 58 ECAB 238 (2006).

4

the conflict, the opinion of such specialist, if sufficiently well rationalized and based on a proper
factual background, must be given special weight.8
ANALYSIS
Appellant’s attending physician, Dr. McCord recommended a spinal fusion to address
appellant’s accepted employment-related condition of sciatica and lumbar sprain. OWCP
referred her for a second opinion evaluation with Dr. West. In his September 13, 2010 report,
Dr. West opined that appellant had mechanical low back symptoms and underlying sciatica,
which had not resolved since the initial injury in 2002. He concluded that the recommended
lumbar fusion was not medically necessary and would not alleviate her medical condition. Due
to this disagreement between appellant’s physician and OWCP’s second opinion physician, the
Board finds that OWCP properly found that there was a conflict of medical opinion necessitating
referral to an impartial medical specialist.
OWCP designated Dr. Fishbein as the impartial medical examiner, who provided an
accurate history of injury based on the statement of accepted facts and provided detailed findings
on physical examination. Dr. Fishbein diagnosed severe degenerative disc disease with mild
neuroforaminal narrowing at L5-S1 and in his initial report indicated that this condition was as a
result of the October 26, 2002 employment injury. He stated that he did not agree with the
suggested surgical treatment as it was his opinion that the surgery would disable appellant.
Dr. Fishbein recommended that she be evaluated by a neurosurgeon.
OWCP requested a supplemental report from Dr. Fishbein and he responded on April 21,
2011 clarifying that appellant’s degenerative disc disease was not due to an industrial accident,
but that it was medically probable that her ongoing symptoms and pain are related to the natural
progression of her degenerative disc disease. Dr. Fishbein concluded, “Surgery of this type is
not a cure and is contraindicated. [Appellant] would likely be left with her current symptoms as
well as loss of lumbar motion.”
The Board finds that these reports are sufficiently detailed and well reasoned to constitute
the special weight of the medical evidence. Dr. Fishbein based his reports on a proper history of
injury, detailed physical findings and provided medical reasoning for his conclusions. He
attributed appellant’s current condition, not her accepted employment injury, to the natural
progression of her degenerative disc disease. Dr. Fishbein also explained why he found that the
proposed surgery would not be in her best interest as she currently had the ability to move her
back which would likely be lost with the proposed lumbar fusion.
In a report dated March 23, 2011, Dr. McCord opined that appellant had exhausted all
conservative treatments. He concluded that his recommendation for surgical fixation was sound,
reasonable and conservative. Dr. McCord did not provide additional physical findings or offer
additional rationale in support of his opinion. As he was on one side of the conflict that
Dr. Fishbein resolved, the additional report from Dr. McCord is insufficient to overcome the

8

Nathan L. Harrell, 41 ECAB 401, 407 (1990).

5

weight accorded Dr. Fishbein’s report as the impartial medical specialist or to create a new
conflict with it.9
As the weight of the evidence as represented by Dr. Fishbein’s reports supports that
appellant was not currently a candidate for surgical intervention, the Board finds that OWCP
properly exercised its broad discretion under FECA to deny authorization for the proposed
surgery.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
On appeal, counsel argued that Dr. Fishbein supported a causal relationship between
appellant’s degenerative disc disease and her employment injury. As noted above, Dr. Fishbein
clarified this opinion in his April 21, 2011 supplemental report clearly stating that her current
condition was a natural progression of her underlying degenerative disc disease. Counsel also
argued that Dr. Fishbein recommended additional evaluation by a neurologist. This suggestion
was also contained in the initial report and rebutted by the clarification which was emphatic that
the proposed surgery was not a cure and was contraindicated.
CONCLUSION
The Board finds that OWCP properly exercised its discretion in denying authorization for
surgery.

9

Dorothy Sidwell, 41 ECAB 857, 874 (1990).

6

ORDER
IT IS HEREBY ORDERED THAT the May 2, 2011 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: March 27, 2012
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

7

